DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21, 24-25, 27-28, 30-31, 33, 41-43 are pending.  
Response to Amendment
Applicant’s amendment of 04/08/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 21, 24-25, 27-28, 30-31, 33, 41-43 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 21 and 30 recite a “structural” limitation which is not supported.
Claims 21, 30 recite modulus value and elongation at break values without numeric ranges and relative to an alternative product, which is not supported because these properties are only supported in the present specification for specific values or ranges (i.e., not in qualitative terms in relation to a comparative article).
Claims 42 and 43 recite tear resistance relative to an alternative product, which is not supported (“tear resistance” is not supported with numeric values or in qualitative terms in relation to a comparative article).
Claim 31 recites an aged softness property with an upper endpoint of 3.0 MPa which is not supported.  3.0 Mpa is disclosed with respect to composition E in the specification but this is a comparative composition (i.e., not part of the present inventive disclosure).
Claims 28 and 41 recite “di-alkyl” which is not supported.  There appears to be support for certain types of di-alkyl thiuram compounds, but not di-alkyl thiuram compounds in general.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same new matter issue(s) via their dependency.  

Claim(s) 21, 24-25, 27-28, 30-31, 33, 41-43 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for certain embodiments, does not reasonably provide enablement for the full claimed scope.  The specification does not enable any person skilled in the art to which it pertains, or with which it is 
Upon review of the disclosure in its entirety, one having ordinary skill in the art would not be enabled to make the full scope of the invention as claimed without undue experimentation. 
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all embodiments within the scope of the claim can be made and/or used as claimed and whether the claim meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988).
In detail, the claims recite a glove with retained tensile strength properties and recite types of ingredients for the glove with the breadth of such ingredients varying in the various claims.  The properties being claimed are only achieved in a single example (composition C) that uses a combination of “sulfur dispersion” (with unknown composition), diethyl dithiocarbamate, dibutyl dithiocarbamate, mercaptobenzothiazole, dipentamethylene thiuram tetrasulphide, and xanthogen polysulphide (with each of the foregoing being used at a single particular amount).
Out of all the claims, the narrowest recitation of the polysulphidic sulfur donor ingredient and the narrowest recitation of the accelerator is much broader than the corresponding ingredients used in the example.  Notably, the sulfur dispersion and mercaptobenzothiazole ingredients are not recited at all.  The other ingredients are recited, but are never required to be combined with one another as in composition C.  The recitation of sulfur is also far broader than the particular “sulfur dispersion” in the examples (the sulfur dispersion is unknown but appears 
Based on the above, the claims encompass embodiments that achieve the claimed property with compositions beyond the particular ingredients and amounts discussed above in composition C.  Therefore, one having ordinary skill in the art would have to experiment with all the various types and combinations of polysulphidic sulfur donor ingredient and accelerator within the claims, as well as experimenting with all the different possible amounts of the corresponding ingredients, in order to achieve the claimed properties with the broader (compared to composition C) type and amount of ingredients being claimed.  Even for the narrowest claims presented, the above amount of experimentation is undue and therefore the full scope of the present claims (even with the narrowest claims being presented) is not enabled in scope relative to the only enabling example (composition C).
The present disclosure also fails to provide any guidance to help narrow the amount of experimentation required to achieve the claimed property within the broader scope of claimed ingredients discussed above (i.e., there is nothing in the disclosure to suggest or lead one having ordinary skill in the art towards other combinations and amounts of polysulphidic sulfur donor ingredient and accelerator, besides the ones used in composition C, in order to achieve the claimed property).
In further support of the above scope of enablement rejection (although the above would be sufficient), it is noted that Applicant has stated that the claimed properties are “unpredictable” (Remarks of 08/17/20).
The recitation of the polyisoprene and polychloroprene ingredients and their corresponding amounts is sufficiently close to the type and amount of these ingredients being 
Upon applying the Wands factors to claims 21, 24-25, 27-28, 30-31, 33, 41-43, undue experimentation would be required:
(A) The breadth of the claims; (as explained above, the claims are broad in terms of the type and amount of polysulphidic sulfur donor ingredient and accelerator relative to the much narrower guidance provided in the specification)
(B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (the property as claimed would not be readily arrived at by one having ordinary skill in the art without significant guidance)
(E) The level of predictability in the art; (to achieve the full scope of the claimed invention with the limited guidance provided in the specification would require testing various types and amounts of polysulphidic sulfur donor ingredient and accelerator without any apparent predictability)
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (the direction in the specification, at best, is sufficient for composition C, without any corresponding direction provided for achieving the claimed property with the broader type and amount of polysulphidic sulfur donor ingredient and accelerator as claimed)
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (based on the broader claimed scope compared to the limited guidance in the specification and the apparent lack of predictability, the quantity of experimentation would be unreasonable).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and fail to resolve the above enablement problem.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 21, 24-25, 27-28, 30-31, 33, 41-43 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 21 and 30 recites an “unsupported” glove.  It is unclear if this refers to the form use during production of the glove (i.e., requiring that the glove is removed from that form) or if it is precluding other layers in the glove (besides the recited layer) from providing mechanical support to the glove overall (and if so, how much additional support can those other layers provide before the glove is considered “supported”).
Claims 21 and 30 recites percent amounts of polyisoprene and polychloroprene without any basis such that it is unclear if these are volume, molar, or weight percentages.  Recitation of “parts per hundred resin” still do not clarify the basis of the percentages or parts.
Claims 21 and 30 recite “structural” as a limitation.  It is unclear how this limitation limits the claims since it appears that any material will have a structure and therefore would be structural, and thus it appears Applicant intends some particular type of “structural” functionality that is not clear.

Claims 21 and 30 recite “consistent with” which is vague because it is unclear what qualifies as being consistent vs inconsistent.
Claims 21 and 30 recites softness and elongation at break properties of the inventive article in comparison with “tactile sensitivity and flexibility” of a comparative article which is vague because these properties appear to be different from each other (i.e., softness and elongation at break do not appear to be the same type of properties as tactile sensitivity or flexibility).
Claims 21 and 30 recite a comparative article as “unsupported examination or surgical glove with a structural layer of 100% synthetic polyisoprene” which is vague because it is unclear what the “structural” layer corresponds to (see discussion of vagueness of “structural” above) and also because it is unclear what composition the comparative glove is supposed to have (i.e., only 100% polyisoprene, without any other ingredients, even vulcanizing agents, or if there are other ingredients then it is unclear what those other ingredients are allowed to be to perform the comparative test).  It is also unclear if the comparative glove is intended to be otherwise identical to the inventive glove or if the two gloves can be tested despite different sizes/thicknesses.
Claims 21 and 30 recite “tactile sensitivity and flexibility” without any methodology for measuring these properties from the comparative glove, such that the scope of the properties is vague.

Claims 42 and 43 recite “unfoamed structural layer formed of 100% polyisoprene” which is vague because it is unclear what the “structural” layer corresponds to (see discussion of vagueness of “structural” above) and also because it is unclear what composition the comparative glove is supposed to have (i.e., only 100% polyisoprene, without any other ingredients, even vulcanizing agents, or if there are other ingredients then it is unclear what those other ingredients are allowed to be to perform the comparative test).  It is also unclear if the comparative glove is intended to be otherwise identical to the inventive glove or if the two gloves can be tested despite different sizes/thicknesses.
Claim 43 recites “corresponding” which is vague because it is unclear what aspects of the comparative glove (e.g., thickness, types of curing agents, etc.) is/are required to correspond to the inventive article.
Claims 21, 30, 42, and 43, recite 100% polyisoprene which is vague because it is unclear what type of percentage this corresponds to.
Claims 31 and 33 recite “the glove” which is vague because it is unclear if these claims still require the soft, strong, and hypo-allergenic limitations of claim 30 (i.e., unclear antecedent basis).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 21, 24-25, 27-28, 30-31, 33, 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGlothlin et al. (U.S. 2004/0164456) in view of Sisco (U.S. 3,626,052) in view of Campion (U.S. 2003/0204008).
Regarding claims 21, 24-25, 27-28, 30-31, 33, 41-43 , McGlothlin teaches a glove ([0025]) formed from a composition of polychloroprene and polyisoprene ([0024], referring to 
McGlothlin does not explicitly disclose that the polyisoprene is synthetic, however the examples use synthetic polyisoprene and therefore synthetic polyisoprene would be obvious to use in McGlothlin (in general, not just in the examples) because polyisoprene is generally called for (see above) and the examples show that synthetic polyisoprene is a suitable form of polyisoprene.  Furthermore, the method used to produce the polyisoprene (synthetic v natural) is an immaterial product by process limitation that is not given patentable weight.  Also, given the extremely limited number of options (synthetic v natural) it would be obvious to try synthetic.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
McGlothlin does not disclose the claimed properties or the claimed amounts of polychloroprene and polyisoprene.
However, as noted above, McGlothlin calls for the polychloroprene and polyisoprene mixture from Sisco and Sisco discloses a combination of 50/50 (i.e., 50% each or 50 parts per hundred resin each) polychloroprene and polyisoprene (as well as ranges that overlap the 
Regarding the amount of the vulcanizing agents, Campion is also directed to compositions based on polychloroprene and/or polyisoprene ([0024], [0031]) and teaches similar vulcanizing agents as in McGlothlin (i.e., Dipentamethylene thiuram tetrasulphide (DPTT), diisopropyl xanthogen polysulfide (DIXP), zinc dibutyl dithiocarbamate (ZDBCX)) and teaches that a combination of vulcanizing agents may be used with each having an amount of up to 3 phr in order to provide increased curing speed ([0035]-[0050]).  
Based on the above, McGlothlin and Campion together teach the following as suitable vulcanizing agents for a polychloroprene and polyisoprene composition: dialkyl dithiocarbamate (e.g., zinc dimethyl dithiocarbamate, zinc dibutyl dithiocarbamate, as in claims 27-28 and 30), mercaptobenzothiazole, dipentamethylene thiuram tetrasulphide (as in claim 25, 30, and 41), and xanthogen polysulphide (e.g., diisopropyl xanthogen polysulfide) (as in claim 25 and 30).  As noted above, Campion discloses that vulcanizing agents may be combined and used at amounts of up to 3 phr each.  Thus, it would have been obvious to have used a combination of vulcanizing agents (from amongst those taught by McGlothlin and Campion) at up to 3 phr each (as taught by Campion) because Campion teaches that a combination of vulcanizing agents at the above amounts allows for the desired functionality (i.e., vulcanizing/curing a rubber latex, e.g., polychloroprene and polyisoprene) as desired by McGlothlin.
The above vulcanizing agents are the same as those used in Example C of the present application (with overlapping amounts) except that zinc dimethyl dithiocarbamate is taught instead of zinc diethyl dithiocarbamate.  However, as noted above, McGlothlin calls for dialkyl dithiocarbamate and gives dimethyl as an example (such that diethyl would also be obvious because “alkyl” implies a broader number of carbon atoms than just the one in the exemplified methyl group and ethyl—with 2 carbons—is the next alkyl group in terms of carbon atoms).  The above dithiocarbamate compounds are also slightly different than some of the ones used in present composition C based on the metal cation (i.e., zinc vs sodium).  However, given that these are all sulfur vulcanizing agents, the particular type of metal cation would not appear to change their functionality in terms of the inherency argument below.
Based on the above, modified McGlothlin teaches a composition that overlaps the composition of example C in the present application (in terms of the type and amount of ingredients) and therefore the overlapping composition from modified McGlothlin would have the same properties (in terms of softness, tensile strength, tactile sensitivity, flexibility, tear resistance, and hypoalergenicity, unaged and aged) as example C (within the ranges and/or satisfying the comparative basis of claims 21, 30, 31, 42 and 43).
Diphenyl guanidine is not required in any of the above references (at most is optional in Campion) and therefore the absence of diphenyl guanidine is taught in the above references.  
None of the above references require foaming agents and the above combination of ingredients will inherently produce a non-foamed layer as claimed (as in example C).
McGlothlin teaches that the glove is formed on a form and then removed from the form ([0057]), at which point it is unsupported.  Furthermore, the glove of modified McGlothlin is inherently “unsupported” in the same way as example C.
The above layer of PC/PI in the glove of modified McGlothlin is inherently “structural” in some degree.
The above glove in modified McGlothlin is inherently capable of use in examination or surgery.  The “examination or surgery” limitation is also not given patentable weight and is merely an intended use.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant begins with discussing thickness of gloves used in surgery.  The provided evidentiary document does not provide a controlling definition for “surgical glove” for the claims because there are various tasks during surgery and various corresponding types of gloves that can be used.  Also, the evidence only appears to provide support for some preferred thicknesses for certain types of surgical gloves, but does not invalidate certain thicknesses for surgery.
The citations provided by Applicant do not appear to support the new claim limitations discussed in the 112 1st rejection above and also these new limitations are vague as explained above.
Applicant argues against the scope of enablement rejection on the grounds that there is an enabled example which should be sufficient.  However, Applicant appears to have ignored that this is a “scope of” enablement rejection and therefore the relevant basis for the rejection is the scope of the claims vs the scope of that enabled example (as was explained in the previous rejection).  The scope of enablement rejection is maintained.
Applicant appears to argue that “unsupported” means “no fabric liner.”  First, the links provided are not proper evidentiary sources.  Second, they do not provide controlling definition(s) for the term as used in the claims.  Third, it appears that applicant has support for the presence or absence of a fabric liner in the glove, so if that is what Applicant intends to claim they should just claim that instead of using the vague term “unsupported.”
Applicant argues that the claimed invention results in various beneficial properties not recognized by the prior art.  This is noted with appreciation, but the prior art does not need to arrive at the claimed subject matter for the same reasons as Applicant and therefore these benefits are not relevant in the context of establishing a prima facie case of obviousness (though these benefits may be relevant in rebutting a prima facie case of obviousness via unexpected results).  There is no evidence of unexpected results and the claims do not appear commensurate with the examples anyway.
Applicant refers to Sisco as being limited to weather balloons.  This is not true and Sisco is not limited to that embodiment.  Even if it was limited to weather balloons, given that McGlothlin specifically calls for the teachings of Sisco, the combination would still be more than sufficient for a prima facie case of obviousness.
Applicant refers to the “focus or exemplification” of Sisco in McGlothlin.  It is unclear what legal significance Applicant is attributing to the terms “focus” or “exemplification” but the prior art is not required to “focus on” or “exemplify” the claimed invention.
Applicant argues natural rubber is different from synthetic polyisoprene.  This is unsupported (no evidence) and irrelevant because the product by process discussion above was based on synthetic polyisoprene vs natural polyisoprene (not natural “rubber”).  It is also moot because synthetic polyisoprene is obvious in the prior art anyway.
Applicant refers to the thickness of Sisco but the reference is not limited to that thickness, nor is the thickness being used in the combination with McGlothlin, nor do the claims require/preclude any particular thicknesses.
Applicant argues that Campion is non-analogous.  This is not persuasive because Campion is analogous in terms of the overall article produced and also in terms of the chemistry in the compositions.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787